MEMORANDUM ***
Gene Kimmerly Smith (Trust) appeals the district court’s order dismissing appellant’s 42 U.S.C. § 1983 action against the Oregon Department of Revenue as barred by the Tax Injunction Act (“TIA”), 28 U.S.C. § 1341, and denying appellant’s motion for a preliminary injunction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject matter jurisdiction, see Jerron West v. California State Bd. of Equalization, 129 F.3d 1334, 1337 (9th Cir.1997), and we affirm.
The district court properly held that the TIA bars this action because appellant is not an instrumentality of the United States government, see United States v. New Mexico, 455 U.S. 720, 735, 102 S.Ct. 1373, 71 L.Ed.2d 580 (1982), and appellant has adequate remedies available in the state courts, see OR. REV. STAT. §§ 305.410 & 305.501. See 28 U.S.C. § 1341.
Appellant’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.